DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding claims 1 – 20, filed 04 December 2020 have been fully considered but they are not persuasive. 
Applicant argues Yoshioka (US 2017/0232343) teaching of moving the position of the virtual camera is different from “changing an orientation of a virtual camera” (pages 10 and 11).  It’s extremely clear that the virtual camera is changing not only a position but also an angle of the virtual camera (Figures 8-12).  In addition, change in orientation encapsulates change in position and/or change in direction.  
Applicant argues Yoshioka does not disclose “associating a soft boundary on the view screen with the target zone, the soft boundary defining an area around the target zone” (page 11).  The claim further recites based on a detection that the part of the subject has moved to a location on the view screen outside the soft boundary, and performing the changing of the orientation of the virtual camera to bring the part of the subject back into the target zone at the tracking.  The phrase “soft boundary” has no specific meaning other than a boundary of a target zone, and the phase “target zone” have not specific meaning other than a zone that a subject should be within and when the subject moves outside the boundary of the zone, the orientation of the virtual camera is changed to put the subject back into the zone.  Yoshioka does exactly that.  Yoshioka discloses a Non-Tracking Region 211 with its boundaries that borders from the Far Tracking 
Applicant argues that Yoshioka does not disclose “based on detection that the part of the subject has moved to a location on the view screen outside the soft boundary, determining a tracking speed for reorienting the virtual camera, the determining of the tracking speed based on an amount of a deviation of a location on the view screen of the part of the subject from the soft boundary, and performing the changing of the orientation of the virtual camera to bring the part of the subject back into the target zone at the tracking speed” with the reason moving a virtual camera a slower speed than movement of a player object does not disclose determining “a tracking speed for reorientation the virtual camera” “based on amount of deviation of a location on the view screen of the part of the subject from a soft boundary” (page 11).  The claim gave no correlation of distance away from the soft boundary to a tracking speed, where the tracking speed and be linear, discreet, or constant in relation to any distance outside the boundary zone.  Thus, Yoshioka teaches that a speed of the virtual camera 300 is determined when the player object P1 is outside the non-tracking region 211 (paragraphs 84, 85 and Figures 8-12).  
The Double Patenting Rejections have been withdrawn due to Applicant’s filing of a Terminal Disclaimer.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshioka (US 2017/0232343).  
Regarding independent claim 1, Yoshioka teaches a system comprising: 
one or more computer processors (Figure 1: Processor 121); 
one or more computer memories (Figure 1: Memory 122); 
a composition module incorporated into the one or more computer memories (Figure 5: Image Generation Unit 420), the composition module configured to perform operations for changing an orientation of a virtual camera to keep a part of a subject within a target zone on a view screen of the virtual camera (paragraph 84: when the player object Pl is moved from the non-tracking region 211 to the far tracking region 213 based on the input from the external controller 140, the camera controlling unit 423 moves the position of the virtual camera 300 in the movement direction of the player object Pl such that the moved player object Pl is located in the non-tracking region 211), the operations comprising: 

based on a detection that the part of the subject has moved to a location on the view screen outside the soft boundary (paragraph 84: when the player object P1 is moved outside the non-tracking region 211 to the far tracking region 213), determining a tracking speed for reorienting the virtual camera, the determining of the tracking speed based on an amount of a deviation of a location on the view screen of the part of the subject from the soft boundary, and performing the changing of the orientation of the virtual camera to bring the part of the subject back into the target zone at the tracking speed (paragraph 85: when the position of the virtual camera 300 is moved so as to track the movement of the player object Pl as described above, the camera controlling unit 423 moves the position of the virtual camera 300 at a speed lower than the movement speed of the player object Pl).

Regarding claims 10 and 18, claims 10 and 18 are similar in scope as to claim 1, thus the rejection for claim 1 hereinabove is applicable to claims 10 and 18.  Yoshioka teaches a non-transitory computer-readable medium storing a set of instructions that, when executed by one or more computer processors, cause the one or more computer processors to perform operations for changing an orientation of a virtual camera to keep a part of a subject within a target zone on a view screen of the virtual camera (Claim 8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5 – 8, 12, 14 – 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka (US 2017/0232343) in view of Kiuchi et al. (US 2014/0354687).


Regarding dependent claim 5, Yoshioka does not expressly disclose an additional composition module and an additional collider module incorporated into to the one or more computer memories, the additional composition module and the additional collider module configured to perform operations for changing an orientation and position of an additional virtual camera to keep the part of the subject within a target zone associated with the additional virtual camera, the virtual camera and the additional virtual camera comprising a meta camera, the meta camera configured to select either the virtual camera or the additional virtual camera based on a score of a shot of the part of the subject captured by the virtual camera and a score of a shot of 

Regarding dependent claim 6, the combination of Yoshioka’s and Kiuchi’s systems teaches wherein the score of the shot captured by a virtual camera is determined by one or more of the following: an amount of displacement given to the virtual camera; an amount of difference between a distance from the part of the subject to the virtual camera and a predetermined distance value; and an amount of change of orientation given to the virtual camera (Kiuchi, paragraphs 71-79 and Figure 14: calculations is made to determine the rotation and displacements of the virtual camera and the dummy cameras to avoid collision of an obstacle).  

Regarding dependent claim 7, Yoshioka does not expressly disclose wherein a plurality of meta cameras are created, with each meta camera from the plurality of meta cameras 

Regarding dependent claim 8, Yoshioka teaches wherein the composition module may adjust a field of view of the virtual camera based on a distance between the part of the subject and the virtual camera in order to minimize changes in a size of the subject on the view screen (paragraph 84: when the player object Pl is moved from the non-tracking region 211 to the far tracking region 213 based on the input from the external controller 140, the camera controlling unit 423 moves the position of the virtual camera 300 in the movement direction of the player object Pl such that the moved player object Pl is located in the non-tracking region 211).

Regarding dependent claim 9, the combination of Yoshioka’s and Kiuchi’s systems teaches wherein the additional virtual camera has one or more of the following which is different from the virtual camera: a location; an orientation; and a shot type (Kiuchi, paragraphs 71-79 and 

Regarding claims 12, 14 – 17, 19, and 20, claims 12, 14 – 17, 19, and 20 are similar in scope as to claims 3 and 5 – 8, thus the rejection for claims 3 and 5 – 8 hereinabove are applicable to claims 12, 14 – 17, 19, and 20.  

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka (US 2017/0232343) in view of Kiuchi et al. (US 2014/0354687) and James (US 2003/0107647).
Regarding dependent claim 4, Yoshioka does not expressly disclose wherein the collider module is further configured to move the virtual camera to an original height associated with the virtual camera prior to the obstacle contacting the target ray; wherein the moving includes iterating over a series of steps, the series of steps including: casting a negative ray along the target ray, in a direction away from the subject, moving the virtual camera along the negative ray until the negative ray meets a horizontal plane defined by the original height or encounters an object; based on an object being encountered, defining a new ray as a projection of the negative ray onto a plane defined by a surface normal at a point where the negative ray hits the object, moving the virtual camera along the new ray, stopping when either the horizontal plane is reached, a second object is hit or an edge of a bounding box of the object is reached; based on the second object being hit, repeating the moving of the virtual camera; based on the edge of the bounding box being reached, redefining the target ray as a direction from the part of the subject to a location of the camera, and repeating the moving of the virtual camera; and based on the negative ray or the new ray hitting the horizontal plane at a point, moving the camera to the 

Regarding claim 13, claim 13 is similar in scope as to claim 4, thus the rejection for claim 4 hereinabove is applicable to claim 13.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612